        Case 1:21-cr-00411-APM Document 27-1 Filed 08/31/21 Page 1 of 5




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                     August 31, 2021

BY EMAIL and USAFX

John L. Machado, Esq.
Law Office of John Machado
503 D Street, N.W., Suite 310
Washington, DC 20001
johnlmachado@gmail.com

Dumaka Shabazz, Esq.
810 Broadway, Suite 200
Nashville, TN 37203
dumaka_shabazz@fd.org


                      Re:     United States v. Stewart Parks and Matthew Baggott,
                              21 Cr. 411 (APM)

Dear Counsel:

       As preliminary discovery in this case, the materials listed below have been uploaded to
USAFx 1 for you to download. This material is subject to the terms of the Protective Order
issued in this case. Those materials marked with an asterisk (*) have been designated
“Sensitive.”

       0176-ME-3373430-GJ_0000001.pdf
       0176-ME-3373430-GJ_0000001_1A0000001_0000001.pdf*
       0176-ME-3373430-GJ_0000001_1A0000001_0000002.pdf*
       0176-ME-3373430-GJ_0000001_1A0000001_0000003.pdf*
1
  Please note that USAFx is not a permanent storage system and does not retain documents or
files indefinitely. Please download these materials as soon as possible to avoid delay resulting
from having to re-upload files.
Case 1:21-cr-00411-APM Document 27-1 Filed 08/31/21 Page 2 of 5




0176-ME-3373430-GJ_0000001_1A0000001_0000004.pdf*
0176-ME-3373430-GJ_0000001_1A0000001_0000005.pdf*
0176-ME-3373430-GJ_0000001_1A0000001_0000006.pdf*
0176-ME-3373430-GJ_0000001_1A0000001_0000007.pdf*
0176-ME-3373430-GJ_0000001_1A0000002_0000001.pdf
0176-ME-3373430-GJ_0000001_1A0000003_0000001.pdf
0176-ME-3373430-GJ_0000002.pdf*
0176-ME-3373430-GJ_0000002_1A0000004_0000001.pdf
0176-ME-3373430-GJ_0000002_1A0000004_0000002.pdf*
0176-ME-3373430-GJ_0000003.pdf
0176-ME-3373430-GJ_0000003_1A0000005_0000001.zip*
0176-ME-3373430-GJ_0000004.pdf
0176-ME-3373430-GJ_0000004_1A0000006_0000001.pdf
0176-ME-3373430-GJ_0000005.pdf*
0176-ME-3373430-GJ_0000006.pdf
0176-ME-3373430-GJ_0000006_1A0000008_0000001.msg*
0176-ME-3373430-GJ_0000007.pdf
0176-ME-3373430-GJ_0000007_1A0000009_0000001.pdf
0176-ME-3373430-GJ_0000007_1A0000009_0000002.msg
0176-ME-3373430-GJ_0000007_1A0000009_0000003.pdf
0176-ME-3373430-GJ_0000008.pdf
0176-ME-3373430-GJ_0000008_1A0000010_0000001.pdf
0176-ME-3373430-GJ_0000008_1A0000010_0000002.pdf
0176-ME-3373430-GJ_0000008_1A0000010_0000003.pdf
0176-ME-3373430-GJ_0000009.pdf*

0176-ME-3425840_0000001.pdf
0176-ME-3425840_0000001_1A0000001_0000001.docx
0176-ME-3425840_0000001_1A0000001_0000002.jpg
0176-ME-3425840_0000001_1A0000001_0000003.pdf
0176-ME-3425840_0000001_1A0000001_0000004.pdf
0176-ME-3425840_0000001_1A0000002_0000001.asf
0176-ME-3425840_0000001_1A0000002_0000003.jpg
0176-ME-3425840_0000001_1A0000002_0000004.png
0176-ME-3425840_0000001_1A0000002_0000005.png
0176-ME-3425840_0000002.pdf
0176-ME-3425840_0000002_1A0000003_0000001.docx
0176-ME-3425840_0000004.pdf
0176-ME-3425840_0000004_1A0000018_0000001.pdf
0176-ME-3425840_0000004_1A0000018_0000002.docx
0176-ME-3425840_0000004_1A0000018_0000003.jpg
0176-ME-3425840_0000005.pdf
0176-ME-3425840_0000005_1A0000015_0000001.asf
0176-ME-3425840_0000005_1A0000016_0000001.png

                                2
Case 1:21-cr-00411-APM Document 27-1 Filed 08/31/21 Page 3 of 5




0176-ME-3425840_0000005_1A0000016_0000002.jpg
0176-ME-3425840_0000005_1A0000016_0000003.png
0176-ME-3425840_0000005_1A0000016_0000004.PNG
0176-ME-3425840_0000005_1A0000016_0000005.PNG
0176-ME-3425840_0000006.pdf
0176-ME-3425840_0000006_1A0000022_0000001.JPG
0176-ME-3425840_0000006_1A0000022_0000002.PNG
0176-ME-3425840_0000006_1A0000022_0000003.JPG
0176-ME-3425840_0000006_1A0000022_0000004.PNG
0176-ME-3425840_0000009.pdf
0176-ME-3425840_0000009_1A0000004_0000001.jpg
0176-ME-3425840_0000009_1A0000004_0000002.jpg
0176-ME-3425840_0000009_1A0000004_0000003.pdf
0176-ME-3425840_0000010.pdf
0176-ME-3425840_0000010_Import.msg
0176-ME-3425840_0000011.pdf
0176-ME-3425840_0000011_1A0000005_0000001.pdf
0176-ME-3425840_0000011_1A0000005_0000002.pdf
0176-ME-3425840_0000011_1A0000005_0000003.pdf
0176-ME-3425840_0000011_1A0000005_0000004.pdf
0176-ME-3425840_0000011_1A0000005_0000005.pdf
0176-ME-3425840_0000012.pdf
0176-ME-3425840_0000013.pdf
0176-ME-3425840_0000013_1A0000006_0000001.pdf
0176-ME-3425840_0000014.pdf
0176-ME-3425840_0000015.pdf
0176-ME-3425840_0000015_Import.rtf
0176-ME-3425840_0000016.pdf
0176-ME-3425840_0000017.pdf
0176-ME-3425840_0000017_1A0000007_0000001.pdf
0176-ME-3425840_0000017_Import.pdf
0176-ME-3425840_0000018.pdf
0176-ME-3425840_0000018_1A0000008_0000001.pdf
0176-ME-3425840_0000018_Import.pdf
0176-ME-3425840_0000019.pdf
0176-ME-3425840_0000019_1A0000034_0000001_PHYSICAL.pdf
0176-ME-3425840_0000019_1A0000035_0000001.docx
0176-ME-3425840_0000021.pdf
0176-ME-3425840-FISUR_0000001.pdf
0176-ME-3425840-FISUR_0000001_1A0000001_0000001.jpg
0176-ME-3425840-FISUR_0000001_1A0000001_0000002.jpg
0176-ME-3425840-FISUR_0000002.pdf
0176-ME-3425840-FISUR_0000002_1A0000002_0000001.jpg
0176-ME-3425840-FISUR_0000002_1A0000002_0000002.jpg

                               3
        Case 1:21-cr-00411-APM Document 27-1 Filed 08/31/21 Page 4 of 5




       0176-ME-3425840-GJ_0000001.pdf
       0176-ME-3425840-GJ_0000001_1A0000001_0000001.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000002.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000003.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000004.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000005.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000006.pdf*
       0176-ME-3425840-GJ_0000001_1A0000001_0000007.pdf*
       0176-ME-3425840-GJ_0000001_1A0000002_0000001.pdf
       0176-ME-3425840-GJ_0000001_1A0000003_0000001.pdf
       0176-ME-3425840-GJ_0000002.pdf*
       0176-ME-3425840-GJ_0000002_1A0000001_0000001.pdf
       0176-ME-3425840-GJ_0000002_1A0000001_0000002.pdf*
       0176-ME-3425840-GJ_0000003.pdf
       0176-ME-3425840-GJ_0000003_1A0000002_0000001.pdf
       0176-ME-3425840-GJ_0000003_1A0000002_0000002.pdf
       0176-ME-3425840-GJ_0000003_1A0000002_0000003.pdf
       0176-ME-3425840-GJ_0000004.pdf
       0176-ME-3425840-GJ_0000004_1A0000003_0000001.msg
       0176-ME-3425840-GJ_0000005.pdf
       0176-ME-3425840-GJ_0000005_1A0000006_0000001.pdf
       0176-ME-3425840-GJ_0000005_1A0000006_0000002.pdf
       0176-ME-3425840-GJ_0000006.pdf*
       0176-ME-3425840-GJ_0000006_1A0000007_0000001.zip
       0176-ME-3425840-GJ_0000007.pdf
       0176-ME-3425840-GJ_0000007_1A0000008_0000001.msg*
       0176-ME-3425840-GJ_0000008.pdf
       0176-ME-3425840-GJ_0000008_1A0000009_0000001.pdf
       0176-ME-3425840-GJ_0000008_1A0000009_0000002.msg
       0176-ME-3425840-GJ_0000008_1A0000009_0000003.pdf
       0176-ME-3425840-GJ_0000008_1A0000009_0000004.pdf
       0176-ME-3425840-GJ_0000009.pdf
       0176-ME-3425840-GJ_0000009_1A0000010_0000001.pdf
       0176-ME-3425840-GJ_0000009_1A0000010_0000002.pdf
       0176-ME-3425840-GJ_0000009_1A0000010_0000003.pdf
       0176-ME-3425840-GJ_0000010.pdf*
       0176-ME-3425840-GJ_0000010_1A0000011_0000001.pdf

       Officer B.R. -_20210106_-_RIOT_-_US_CAPITAL

The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.



                                                4
        Case 1:21-cr-00411-APM Document 27-1 Filed 08/31/21 Page 5 of 5




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16 and will provide timely disclosure if any additional material
comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information
about government witnesses prior to trial and in compliance with the court’s trial management
order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,



                                                      Benet J. Kearney
                                                      Assistant United States Attorney




                                                 5
